TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00754-CV





San Marcos Exchange, L.P., A Texas Limited Partnership, Appellant

v.

Jo Anna Deberardino and Mark Maslanka, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
NO. 8292-C, HONORABLE LINDA ANN RODRIGUEZ, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant San Marcos Exchange, L.P., has advised this Court that this matter has
been resolved and it no longer wishes to prosecute the appeal.  The appeal is dismissed.  See Tex.
R. App. P. 42.1(a)(1).
 
 
                                                                                                                                                             
Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed on Appellant’s Motion
Filed:   March 24, 2005